Tilson, Judge:
This case involves the proper dutiable value of certain walking sticks imported from England. In arriving at the value, the appraiser included as a part thereof, the amount of a so-called British purchase tax. This the importer contends was error, and that the proper dutiable value is the amount found by the appraiser, less the so-called British purchase tax.
This appeal has been submitted for decision upon a stipulation to the effect that the issues herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
*522Upon the facts and the law applicable thereto, I find and hold the proper dutiable values of the merchandise covered by this appeal to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal.
Judgmeiit will be rendered accordingly.